Citation Nr: 1646980	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left femur stress fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right femur stress fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left middle metatarsal stress fracture.


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2013, November 2013, August 2014, and March 2015, the case was remanded for additional development and to satisfy notice requirements.  

A June 2014 rating decision increased the ratings for the disabilities on appeal to 10 percent, each, throughout the period on appeal.  As these grants did not represent full grants of the benefits sought, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Prior Board remands instructed the AOJ to request that the Veteran provide VA with the necessary release forms for VA to obtain pertinent private treatment records (identified at the September 2012 hearing), that she be permitted the full year to respond to such request, and that, if she did not respond, the matters be processed under 38 C.F.R. § 3.158 as abandoned.  Notices were sent to the Veteran in August 2014 and October 2014 and a supplemental statement of the case (SSOC) was issued in November 2014.  All correspondence, to include a copy of the March 2015 Board remand, was sent to the same address.  The Veteran did not respond, and the correspondence was not returned as undeliverable.

However, upon review of the record, the Board notes that in September 2014, the Veteran submitted to VA a Declaration of Status of Dependents that provided a different address than used in the correspondence from VA.  Thus, even though the correspondence identified above was not returned as undeliverable, the record suggests that the Veteran may not have received the intended notice.  Furthermore, it appears that the Veteran submitted private treatment records in September 2016 (in connection with a separate claim pertaining to back disability).  Therefore, upon consideration of entire record, the Board concludes that the Veteran has not abandoned her claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In its August 2014 remand, the Board instructed the AOJ to return the Veteran's claims file to the June 2014 VA examiner for a supplemental opinion encompassing review of the Veteran's private treatment records.  As the private treatment records were not obtained until recently, a supplemental opinion has not yet been obtained.

Since then, the Veteran has established service connection for a back disability with radiculopathy.  The record does not clearly distinguish between some symptoms (e.g., pain; difficulty walking, standing, or sitting; and numbness) that appear to have been associated with the disabilities at issue herein (particularly the left foot and lower extremity), and with the separately rated service-connected back disability.  Given the lack of clarity in the record, the passage of time since the last examination, and the need for an opinion that encompasses review of pertinent private treatment records, a remand for a new examination with medical opinion is necessary.

Additionally, as the Veteran appears to receiving ongoing treatment for her service-connected disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for her service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask her to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

2.  Then, the AOJ should arrange for examination of the Veteran by an orthopedic spine surgeon to assess the severity of her residuals of stress fractures of both femurs and of the left middle metatarsal and to distinguish, to the extent possible, symptoms associated with those disabilities from those associated with the separately service-connected back disability with left lower extremity radiculopathy.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination (to include eliciting from the Veteran all related current complaints alleged impairment of function)., the examiner should provide opinions that respond to the following:

(a) Please identify all bilateral femur and left middle metatarsal pathology found.  Expressly note whether there is arthritis at any of the stress fracture sites.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If any required testing cannot be completed, there must be explanation why that is so.

(b) Please describe the nature and severity of any (and all) related functional limitations (e.g., of motion, on standing) and their expected effect on daily living and occupational activities.  Please note whether there are any restrictions due to pain or on use, and whether the disability is such as to have periods of exacerbation (and, if so, the expected nature and severity of manifestations during periods of exacerbation).  

(c) Please specifically comment on the Veteran's self-report of symptoms associated impairment (indicating whether they are consistent with the clinical picture presented on examination).

(d) Please distinguish, to the extent possible, symptoms (to include pain; impairment of walking, standing, and sitting; and numbness) associated with the service-connected residuals of stress fractures of the left middle metatarsal and both femurs and those associated with other disabilities (e.g., back disability with left lower extremity radiculopathy).  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment worsened during the period on appeal (if such occurred).     

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

